— In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered August 15, 1978, which is in favor of defendants and the third-party defendant, upon the trial court’s dismissal of the complaint at the close of the plaintiff’s case, for failure to make out a prima facie case, at a jury trial. Judgment reversed, on the law, and new trial granted as to all parties and causes, with costs to abide the event. On the testimony presented, a jury could find that the accident occurred because the ladder which plaintiff was descending was not properly constructed and placed, and that the defendants were liable for plaintiff’s injuries under section 240 of the Labor Law. It was therefore error for the trial court to dismiss the complaint at the close of the plaintiffs case (see Raimes v New York Tel. Co., 46 NY2d 132; Cardile v D’Ambrosia, 72 AD2d 544). Damiani, J. P., Gulotta, Cohalan and Margett, JJ., concur.